Citation Nr: 0825450	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-18 425	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that the veteran's appeal had originally 
included the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for 
tinnitus.  However, during the pendency of the appeal, a 
rating decision in May 2006 granted service connection for 
tinnitus and assigned a 10 percent disability evaluation 
effective from January 26, 2005.  Therefore, the issue no 
longer remains in appellate status, and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed September 2003 rating decision denied 
service connection for bilateral hearing loss.

3.  The evidence received since the September 2003 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hearing loss.




CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the September 2003 
rating decision is not new and material, and the claim for 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
applicable, of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in his/her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of 
what is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require 
VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f).  To provide adequate notice with regard 
to a claim to reopen, VA must look at the bases for the 
denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in December 2005.  The letter addressed 
all four notice elements and was sent prior to the initial 
unfavorable decision.  The December 2005 letter also 
included the requirements for reopening the case based on 
new and material evidence.  Specifically, the December 2005 
letter noted that the veteran's claim was previously denied 
because the veteran's bilateral hearing loss was not related 
to his military service, and that any evidence he submitted 
needed to address that fact.  The December 2005 letter 
further explained that new and material evidence must raise 
a reasonable possibility of substantiating the claim.  A 
supplemental notice letter compliant with the requirements 
of Dingess, addressing the relevant rating criteria and 
effective date provisions, was mailed to the veteran in June 
2006.  To the extent there was any deficiency in the notice 
provided to the veteran related to his claim such error was 
harmless error given that the veteran's claim is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA has carefully considered the affidavits submitted 
by the veteran and his wife in December 2005.  VA has also 
obtained medical records from the VA medical center in 
Lincoln, Nebraska covering the period January 2004 to March 
2006.  The veteran's service treatment records and earlier 
VA treatment records for the periods June 2002 to June 2003, 
and October 2003 to December 2003 were associated with the 
file during the development of the original claim.  
Additionally, the veteran was afforded a VA examination in 
September 2003, and was afforded a hearing before a RO 
decision review officer in October 2003.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.	Law and Analysis

Service connection may be established for any disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The Board observes that the veteran's claim for service 
connection for bilateral hearing loss was previously 
considered and denied by the RO in a September 2003 rating 
decision.  The veteran filed a notice of disagreement (NOD) 
in  September 2003.  The RO issued a statement of the case 
(SOC) denying the veteran's claims in December 2003.  In the 
SOC, the RO considered the veteran's service treatment 
records, VA outpatient treatment records, the report of the 
September 2003 VA examiner, the transcript of the veteran's 
hearing before the RO in October 2003, and the September 2003 
NOD.  The veteran's claim was denied because there was no 
competent medical evidence of a nexus between the veteran's 
bilateral hearing loss and his military service.  The veteran 
was notified of the RO's adverse decision and of his 
appellate rights; however, he did not file a Form 9 or take 
any other action to perfect his appeal.  In general, adverse 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In December 2005, the veteran submitted additional evidence, 
essentially requesting that his claim for service connection 
for bilateral hearing loss be reopened.  The March 2006 
rating decision, which is the subject of this appeal, denied 
the veteran's request to reopen on the basis that the 
evidence submitted subsequent to the September 2003 rating 
decision was not new and material.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously 
disallowed claim, new and material evidence must be presented 
or secured since the last final disallowance of the claim on 
any basis, including on the basis that there was no new and 
material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final September 2003 rating decision.  The evidence 
associated with the veteran's claims file subsequent to the 
September 2003 rating decision includes, but is not limited 
to, affidavits submitted by the veteran and his wife dated 
December 2005, and VA medical records for the period January 
2004 to March 2006.  After reviewing the record, the Board 
finds that the additional evidence received since the final 
September 2003 rating decision is not new and material within 
the meaning of 38 C.F.R. § 3.156(a).  

The affidavit submitted by the veteran in December 2005 is 
new in that it was not of record at the time of the September 
2003 rating decision.  The veteran's affidavit is not 
material, however, because it is essentially cumulative of 
other evidence that was before VA in its initial adjudication 
of the claim.  Evidence of record prior to the issuance of 
the September 2003 rating decision includes the veteran's 
military history of noise exposure from rifle fire and 
explosions during training, and from engine noise encountered 
as a pilot, jump master, and helicopter mechanic in service.  
It was also acknowledged in the December 2003 SOC that the 
veteran did not recall being provided with ear protection 
during his military service.  Although the statements 
contained in the veteran's affidavit are more organized and 
detailed than those previously associated with the claims 
file, they are still cumulative and redundant; and, 
therefore, they are insufficient to justify reopening the 
veteran's claim on the basis of new and material evidence.

The December 2005 affidavit of the veteran's wife is also new 
insofar as it was not part of the record at the time of the 
September 2003 rating decision.  The statements contained in 
the wife's affidavit, however, deal primarily with the 
current severity of the veteran's bilateral hearing loss, an 
issue that was not determinative in the September 2003 rating 
decision.  To the extent the veteran's wife notes that the 
veteran's hearing has become steadily worse over the course 
of the years, that evidence is duplicative of other evidence 
of record that was before the RO prior to the September 2003 
rating decision.  For these reasons, the wife's affidavit, 
too, does not constitute new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  

The affidavits of the veteran and his wife are further 
insufficient to address the unestablished nexus between the 
veteran's bilateral hearing loss and his military service.  
While a layperson is competent to relate a personal 
observation, generally, only medical professionals are 
competent to render an opinion on matters of medical etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Because lay persons are not competent to offer 
medical opinions or diagnoses, such evidence does not provide 
a basis upon which to reopen a claim of service connection.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  As the 
affidavits do not relate to an unestablished fact necessary 
to substantiate the claim, and do not raise a reasonable 
possibility of substantiating the claim, the Board concludes 
that the affidavits of the veteran and his wife are not new 
and material evidence requiring the veteran's claim to be 
reopened.      
With respect to the VA medical records for the period January 
2004 to March 2006, the Board finds that this evidence is new 
in that it certainly was not of record at the time of the 
December statement of the case.  However, there is no 
evidence in the VA medical record that a competent medical 
professional has ever attributed the veteran's current 
bilateral hearing loss to any event, injury, or disease he 
experienced while in service.  A June 2005 treatment note 
from the veteran's primary care physician notes the veteran's 
complaints that his hearing loss has been progressive.  The 
June 2005 note further states that the veteran declined 
further evaluation of his hearing at that time.  The June 
2005 note does not include any indication that the veteran's 
bilateral hearing loss is as likely as not related to noise 
exposure the veteran experienced in service.  As the VA 
medical records do not relate to an unestablished fact 
necessary to substantiate the veteran's claim, nor do they 
raise a reasonable possibility of substantiating the 
veteran's claim, the Board finds that the VA medical records 
are not new and material evidence requiring the claim to be 
reopened.

Significantly, the evidence missing at the time of the 
September 2003 rating decision continues to be absent.  
Specifically, there continues to be no competent medical 
evidence showing that the veteran currently has bilateral 
hearing loss that is causally or etiologically related to his 
military service.  Accordingly, the Board finds that new and 
material evidence has not been presented to justify reopening 
the veteran's previously denied claims for service connection 
for bilateral hearing loss. 


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


